COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Michele Lee Willis v. Scott R. Ensell

Appellate case number:     01-20-00583-CV

Trial court case number: 2019-72253

Trial court:               80th District Court of Harris County

       Appellant prematurely filed a brief on October 13, 2020, before the record had been filed.
The brief does not comply with the relevant rules including, but not limited to:
           •   It contains no citations to the record, see TEX. R. APP. P. 38.1(d), (f)-(k)
           •   It contains no index of authorities, see TEX. R. APP. P. 38.1(c)
           •   The brief is not double-spaced, see TEX. R. APP. P. 9.4(d)
         Accordingly, the brief is stricken. Appellant must file a corrected brief. The deadline for
filing this brief is stated below.
        Appellee filed a motion to dismiss this appeal in October 2020, on grounds that this Court
lacked jurisdiction and that appellant had failed to prosecute the appeal by failing to pay the filing
fee and for the clerk’s record. Appellant claimed that she had attempted to make payment to the
clerk and court reporter but in the wrong amount and at the wrong location. The court reporter
responded that she had received a check for the amount for the clerk’s record rather than the
reporter’s record. Once this confusion was clarified, the clerk’s record was filed on June 8, 2021.
Because the clerk’s record has been filed, there is no ground for dismissing the appeal for want of
prosecution under TEX. R. APP. P. 42.3.
       The clerk’s record indicates that the judgment was signed on July 10, 2020. Because the
record contains no post-judgment motion extending the date for filing the notice of appeal, the
notice was due to be filed within 30 days of the date the judgment was signed, or by August 10,
2020. The clerk’s record indicates that appellant filed her notice of appeal on August 6, 2020.
Accordingly, this Court has jurisdiction over this appeal and we deny appellee’s motion to dismiss.
We further dismiss as moot appellee’s motion to expedite ruling on the motion to dismiss.
        The court reporter filed notices of nonpayment on June 15, 2021 and June 21, 2021. On
June 30, 2021, appellant filed a motion in opposition to dismissal for nonpayment for the reporter’s
record, but this Court does not dismiss appeals for failure to file the reporter’s record. Accordingly,
we deny appellant’s motion in opposition.
        Because appellant has not made financial arrangements for the filing of the reporter’s
record, the Court will consider and decide those issues or points that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been filed,
appellate court may consider and decide those issues or points that do not require a reporter’s
record). Appellant’s brief is ordered filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: __July 8, 2021_____